Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Aden R. Draper Registration No.: 69,589 on 02/22/2022.
	
This application has been amended as follows:
Claims 1-9 and 11-21 are amended.
Claim 10 is cancelled.
Pending claims have been amended as follows:
1.	(Currently Amended) A method, performed by at least one mobile device, comprising: 
maintaining an affected node database comprising identifying information indicative of one or more radio nodes and/or of one or more areas within which the one or more radio nodes are located, wherein each respective radio node of the one or more radio nodes is identified, by the affected node database, as an affected radio node that is configured to enable positioning based on radio signals sent by said each respective radio node, wherein said positioning enabled by said each respective radio node is considered to be at least partially unexpected, and wherein the affected node database is at least part of a geospatial database corresponding to a multi-scale grid of at least a portion of a surface of the Earth 
while determining a position of the at least one mobile device: 

responsive to determining that the at least one mobile device is located within the respective area, performing at least one of: 
blocking a frequency-band associated with the of the at least one mobile device based at least partially on frequency-band information associated with the 
blocking a radio type associated with the of the at least one mobile device based at least partially on radio-type information associated with the 

2.	(Currently Amended) The method according to claim 1, wherein the respective area of the one or more areas is one of 

3.	(Currently Amended) The method according to claim 1, wherein the affected node database further comprises the radio-type information associated with the one or more radio nodes and/or the one or more areas.  



5.	(Currently Amended) The method according to claim 1, wherein the affected node database further comprises the frequency-band information associated with the one or more radio nodes and/or the one or more areas.  

6.	(Currently Amended) The method according to claim 5, wherein the frequency-band information is indicative of at least one of 

7.	(Currently Amended) The method according to claim 1, wherein the affected node database further comprises an influence information associated with the one or more radio nodes and/or the one or more areas, wherein the influence information represents that the positioning enabled by said each respective radio node of the one or more radio nodes and/or within the 3 of 14 LEGAL02/41232637v1Appl. No. 16/723,662 Response dated December 13, 2021 respective area of the one or more areas is considered to be potentially manipulated and a position estimated by said positioning is considered to be unexpected.  

8.	(Currently Amended) The method according to claim 1, wherein said each respective radio node of the one or more radio nodes and/or of the one or more areas is associated with a respective identifier enabling identification of said each respective radio node.  

9.	(Currently Amended) The method according to claim 1, further comprising in case said positioning that is considered to be unexpected is considered to be spoofed, jammed, meaconed, or a combination thereof: 
identifying the 
blocking the of the at least one mobile device.  

10. (Cancelled)  

11.	(Currently Amended) The method according to claim 1 wherein said each respective radio node of the one or more radio nodes and/or of the one or more radio nodes located within the one or more areas that a corresponding radio- type information to the blocked frequency-band information and/or the blocked radio-type information is identified as a further affected radio node, wherein the the positioning.  

12.	(Currently Amended) The method according to claim 9, further comprising: 
determining a warning information indicative of the 
outputting the warning information enabling one or more other mobile devices to increase of the one or more other mobile devices.  

13.	(Currently Amended) The method according to claim 12, wherein the warning information comprises one or more of warning information is associated with the the frequency-band information associated with the the radio-type information associated with the 

14.	(Currently Amended) The method according to claim 12, further comprising: obtaining a corresponding warning information output by a mobile device that is different from the at least one mobile device; and utilizing the obtained corresponding warning information to maintain the affected node database.  

15.	(Currently Amended) An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause said apparatus 
maintain an affected node database comprising identifying information indicative of one or more radio nodes and/or of one or more areas within which the one or more radio nodes are located, wherein each respective radio node of the one or more radio nodes is identified, by the affected node database, as an affected radio node that is configured to enable positioning based on radio signals sent by said each respective radio node of the one or more radio nodes, 
wherein said positioning enabled by said each respective radio node is considered to be at least partially unexpected, and wherein the affected node database is at least a part of a geospatial database corresponding to a multi-scale grid of at least a portion of a surface of the Earth 
LEGAL02/41232637v1Appl. No. 16/723,662 Response dated December 13, 2021 while determining a position of 
determine whether the at least one mobile device is located within a respective area of the one or more areas is identified based on the one or more radio nodes and/or the one or more areas identified in the affected node database, and 
responsive to determining that the at least one mobile device is located within the respective area, perform at least one of: 
blocking a frequency-band associated with the of the at least one mobile device based at least partially on frequency-band information associated with the 
blocking a radio type associated with the of the at least one mobile device based at least partially on radio-type information associated with the 

16.	(Currently Amended) The apparatus according to claim 15, wherein the affected node database further comprises an influence information associated with the one or more radio nodes and/or the one or more areas, wherein the influence information represents that the positioning enabled by said each respective radio node of the one or more radio nodes and/or within the respective area of the one or more areas is considered to be potentially manipulated and a position estimated by said positioning is considered to be unexpected.  

17.	(Currently Amended) The apparatus according to claim 15, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause said apparatus, in case said positioning that is considered to be unexpected is considered to be spoofed, jammed, meaconed, or a combination thereof, to identify the 


18.	(Currently Amended) The apparatus according to claim 17, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause said apparatus to block the of the at least one mobile device.  

19.	(Currently Amended) The apparatus according to claim 15, wherein said each respective radio node of the one or more radio nodes and/or of the one or more radio nodes located within the one or more areas that a corresponding radio-type information to the blocked frequency-band information and/or the blocked radio-type information is identified as a further affected radio node, wherein the the positioning.  

20.	(Currently Amended) A non-transitory computer-readable storage medium storing computer program code that is configured to, when executed by a processor of an apparatus, cause the apparatus to: 
obtain one or more radio signal parameters corresponding to one or more radio signals observed by at least one mobile device, each of the one or more radio signals was transmitted by each respective radio node of one or more of radio nodes; 
determine, based at least in part on a radio map comprising radio models describing respective coverage area of one or more areas of the one or more of radio nodes that a positioning enabled by the one or more radio signals is at least partially unexpected; 
maintain an affected node database comprising identifying information indicative of the one or more radio nodes and/or of the one or more areas within which the one or more radio nodes are located, 
wherein said each respective radio node of the one or more radio nodes is identified, by the affected node database, as an affected radio node that is configured to enable positioning based on the one or more radio signals sent by said each respective radio node of the one or more radio nodes, wherein said positioning enabled by said each7 of 14 LEGAL02/41232637v1Appl. No. 16/723,662 Response dated December 13, 2021 respective radio node is considered to be at least partially unexpected, and 
wherein the affected node database is at least part of a geospatial database corresponding to a multi-scale grid of at least a portion of a surface of the Earth 
while determining a position of the at least one mobile device: 
determine whether the at least one mobile device is located within the respective area of the one or more areas is identified based on the one or more radio nodes and/or the one or more areas identified in the affected node database, and 
responsive to determining that the at least one mobile device is located within the respective area, perform at least one of: 
blocking a frequency-band associated with the 
blocking a radio type associated with the 

21.	(Currently Amended) The method according to claim 8, wherein the respective identifier enabling the identification of said each respective radio node is configured so that a respective location of said each respective radio node is determinable at least partially based on the respective identifier.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a method, performed by at least one mobile device, comprising: maintaining an affected node database comprising one or more radio nodes, wherein each respective node of the one or more radio nodes is identified, by the affected node database, as an affected node, and wherein the affected node database is at least part of a geospatial database corresponding to a multi-scale grid of at least a portion of the Earth’s surface; while determining a position of the at least one mobile device: determining whether the at least one mobile device is located  within a respective area of the one or more areas is identified based on the one or more radio nodes and/or the one or more areas identified in the affected node database, and responsive to determining that the at least one mobile device is located within the respective area, performing at least one of: blocking a frequency-band associated with the at least one affected radio node that is located within the respective area from being utilized for determining the position based at least partially on frequency-band information associated with the at least one affected radio node that is located within the respective area; or blocking a radio type associated with the at least one affected radio node that is located within the respective area from being utilized for determining the position based at least partially on radio-type information associated with the at least one affected radio node that is located within the respective area.
US2016/0192136A1 to Pan discloses a method, performed by at least one mobile device, comprising: maintaining a database comprising identifying information indicative of one or more nodes and/or of one or more areas within which the one or more nodes are located (fig 1:124, par[0017], [0022]), wherein each respective node of the one or more nodes is configured to enable positioning based on signals sent by the respective node (par[0026], [0027] and fig 3:306, par[0030]), wherein said positioning enabled by the respective node is considered to be at least partially unexpected (fig 3:314, par[0033], [0034], [0038]); and while determining a position of the at least one mobile device and when at least one affected radio node and/or at least one affected radio node that is located within a respective area of the one or more areas is identified based on the one or more radio nodes and/or the one or more areas identified in the affected node database (par[0022], [0024]).
	Pan does not disclose a method, performed by at least one mobile device, comprising: maintaining an affected node database comprising one or more radio nodes, wherein each respective node of the one or more radio nodes is identified, by the affected node database, as an affected node, and wherein the affected node database is at least part of a geospatial database corresponding to a multi-scale grid of at least a portion of the Earth’s surface; while determining a position of the at least one mobile device: determining whether the at least one mobile device is located  within a respective area of the one or more areas is identified based on the one or more radio nodes and/or the one or more areas identified in the affected node database, and responsive to determining that the at least one mobile device is located within the respective area, performing at least one of: blocking a frequency-band associated with the at least one affected radio node that is located within the respective area from being utilized for determining the position based at least partially on frequency-band information associated with the at least one affected radio node that is located within the respective area; or blocking a radio type associated with the at least one affected radio node that is located within the respective area from being utilized for determining the position based at least partially on radio-type information associated with the at least one affected radio node that is located within the respective area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685